ALLOWABILITY NOTICE

EXAMINER COMMENT
This application is in condition for allowance except for the presence of claims 116-139, directed to an invention that is non-elected without traverse.  Accordingly, claims 116-139 have been cancelled.

ALLOWED CLAIMS
Claims 91 and 93-115 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowable for at least the reasons set forth by Applicant in the reply filed 4/28/2022.  Specifically, Applicant’s argument regarding the combination of Allen and Kagan have been found persuasive.  Allen’s spacer layer is configured such that fluid and negative pressure are transmitted through the spacer.  Accordingly, it is unclear how or why one of ordinary skill in the art at the time of invention would have modified Allen’s spacer layer to be made of a fluid impermeable material, because doing so would destroy the functionality of the device by preventing fluid flow and pressure transmission through the material of the spacer layer. 
Since the previously cited prior art is the closest prior art to the instantly claimed invention, the claims are now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781